The performance and sustainability of the European aviation system - Aerodromes, air traffic management and air navigation services (debate)
The next item is the joint debate on
the report by Marian-Jean Marinescu, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council amending Regulations (EC) No 549/2004, (EC) No 550/2004, (EC) No 551/2004 and (EC) No 552/2004 in order to improve the performance and sustainability of the European aviation system - C6-0250/2008 -, and
the report by Marian-Jean Marinescu, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 216/2008 in the field of aerodromes, air traffic management and air navigation services and repealing Council Directive 2006/23/EEC - C6-0251/2008 -.
rapporteur. - (RO) The Single European Sky II package is designed for the entire air transport system, with direct, positive ramifications for airlines, air navigation service providers, traffic controllers, airports and the aeronautical industry. It is actually the legislator's response to the need to harmonise and make European airspace and air traffic more efficient for the benefit of the environment, industry and, first and foremost, passengers.
The agreement reached with the Council on the SES II package is a step forward for us on the road to consolidating the European Union. This is the next natural step after a common market, adopting a single currency and creating the Schengen area. From 2012 we will have a Schengen airspace. Routes will be shorter, traffic control more efficient and air navigation services will be optimised and, in the future, integrated.
As a result, flights will be shorter, less fuel will be used and carbon dioxide emissions will be lower, which should normally lead to a reduction in airline ticket prices.
The compromise reached following the negotiations with the Council reflects the need to speed up the formation of functional airspace blocks. We have reached agreement on a deadline for putting FABs into operation, which is six months ahead of the European Commission's initial proposal.
The operation of FABs is the main element in creating a single European sky. This is why I welcome the agreement signed in November last year for the largest FAB, which covers Central Europe.
I would like to take this opportunity to call on the European Commission's support in approving the project linked to the Danube Romania-Bulgaria FAB as part of the TEN-T financial framework.
With the support of the representatives of the French and Czech Presidencies, whom I would like to take this opportunity to thank, we successfully managed to balance the decision-making relations and skills between the Member States and European Commission, particularly with regard to the performance scheme, a key element in the SES II package.
The Commission will make the decision concerning the proper harmonisation and implementation of the targets covered in the national performance plans.
The Commission's initial proposal has been supplemented by two elements introduced by Parliament. The first of these is the Functional Airspace Block System Coordinator. We considered it necessary, based on the TEN-T model, to appoint a coordinator to facilitate the signing of FAB operation agreements, thereby accelerating the process of achieving a single European sky. The second element relates to the clarification of the 'common projects' concept and the definition of the financing sources relating to them.
The European Parliament also managed to have special attention focused on the human factor. The compromise reached with the Council also clarifies the interdependencies between SES II and EASA, bearing in mind that extending the Agency's powers at aerodromes, ATM/ANS and ATC is actually the 'safety' element in the package.
I think that it is extremely important for a clear, complete definition to be found for aerodromes which come under the provisions of this regulation.
The new specifications issued by EASA must integrate with the existing ones. In addition, the opportunity has been given to mention the derogations granted so far. I also succeeded in introducing some provisions referring to the need to strengthen and extend the consultation process involving all stakeholders.
The reports which will be voted on tomorrow mark an important step forward on the path to creating a single European sky, and I am sure that they will be a success and a triumph for all stakeholders.
Vice-President of the Commission. - (IT) Madam President, honourable Members, on the eve of the European elections and two weeks away from the adoption of the third maritime package, the European institutions are about to send another positive signal to EU citizens, demonstrating that, at this time of crisis in particular, the Commission, Parliament and the Council are on the side of the citizens, are capable of tackling a difficult crisis and are capable of providing practical answers.
The single European sky reform is an important signal that will have consequences for industry and for citizens and that will reduce environmental pollution. The data that we have on the difficulties being faced by the air transport sector are well known - other data have arrived today and I shall list them during my answer - and therefore we have shown that we can react to a crisis, and this is definitely a positive thing, as it makes Europeans realise that the institutions exist and that they are capable of facing up to difficulties.
For this reason I should like to thank Parliament for the speed with which it has adopted this decision. I am grateful to Mr Marinescu, with whom I have a long-standing friendship forged by our working together, side by side, in Parliament - I know his abilities, which he has been able to show once again by working alongside the Commission and producing an important result in a very short amount of time - and, with him, I should also like to thank all the shadow rapporteurs, who have enabled the institutions once again to support the people of Europe.
This has certainly been a major commitment and one that, I repeat, constitutes an effective response. Air transport is in fact waiting for practical and tangible measures that will enable the requirements not only of carriers, but above all of passengers, to be met. To this end I have insisted on the introduction of a service regulator, to ensure that monopolies do not hinder service quality. Furthermore, the swift introduction of an air traffic network manager, in addition to facilitating the deployment of national systems, may set an example for all modes of transport, but also for the telecommunication and energy sectors.
I should like to point out the support offered by Parliament to the Commission with regard to the development of a new instrument for financing cross-border infrastructure projects, stemming from, among other things, the SESAR programme. Parliament has understood the importance of the partnership and has reaffirmed the important role performed by operators in terms of implementing this ambitious approach.
I am pleased to see Parliament joining with the Commission in recognising, through a joint declaration, the importance to be attached to the human factor. In particular, Parliament has given its backing to strengthening the position of the military through the creation of the single sky, and this is a position that I fully support, not least because, for a time, I was a military air defence controller, and so I cannot fail to understand the important role that military controllers perform in the air traffic sector. I would cite, by way of example, operations rooms that I have visited, where civilian operators and military operators work side by side to guarantee the safety of air transport.
The joint declaration, which I support, stipulates that the Commission must affirm the need to take human factors duly into account in order effectively to implement the single European sky regulations, must be convinced that safety can never be taken for granted and must recognise the need to further strengthen the culture of safety, in particular by integrating a reliable accident alerting and just culture system, so as to learn from accidents that take place.
The Commission declares that it will build the service model on the basis of a genuine culture of safety, integrating an effective accident alerting and just culture system as a basis for safety provision. It will ensure that professionals responsible for guaranteeing safety have a sufficient level of skill, and it will promote the involvement of staff representatives in the creation of the single European sky at national, functional-airspace-block and Community level. It will assess the integration of human factors in the creation of the single European sky no later than 2012.
To conclude, for the first time every aspect of the entire aviation sector will be dealt with. Thanks to this new approach, safety of movements on the ground in airports, in air corridors and during landing and take-off will be handled by a single body.
This is therefore the start of a new phase for the Aviation Safety Agency. Such a swift adoption of the package - and I thank you once again - demonstrates the strong political will that exists at European level to realise the great ideas of an important predecessor of mine, who is sadly no longer with us: Loyola De Palacio. She wanted a real single sky for the benefit of European citizens. Today we have been able to realise this reform.
Madam President, the Committee on Industry, Research and Energy regards the Commission proposal as positive, as it solves the shortcomings of the first package with regard to coherence, effectiveness, cost reduction and improved management.
The main contributions of the Committee on Industry relate to financing. The ATM Master Plan requires huge resources, which is why it must be possible to use public financing where necessary, and the initial investment should not be pre-financed by users.
They also relate to the role of Eurocontrol, which we believe needs to be completely overhauled in order to ensure its good governance and control over the provision of services. As regards the privatisation of services, I still think it is more efficient to carry out a prospective study, without any preconceived idea, and to decide according to the result.
Lastly, I would highlight once again that building the single sky is fundamental to making progress towards the Kyoto targets and that, as a Spaniard, I am satisfied that the error that arose regarding Gibraltar has been rectified.
I also want to thank the Commission for its excellent cooperation, and the services of the Committee on Industry and my parliamentary group for their invaluable help.
on behalf of the PPE-DE Group. - (DE) Madam President, Mr Tajani, ladies and gentlemen, we should all be very grateful to Mr Marinescu. In a very short time, he has succeeded in coming to an agreement with the European Council with the support of the Vice-President of the Commission. This second package of legislation will allow us to manage our airspace more efficiently in the years to come. It will also enable the airlines and in the end the consumers to save up to EUR 3 billion and to cut CO2 emissions by up to 12%. These are important objectives in terms of costs, the consumer and the environment, which are now within our grasp.
In the first of the two regulations, the Member States undertake finally to do what they should have done years ago, which is to establish functional airspace blocks within a short time. These blocks of airspace, which are no longer divided up along national boundaries, but instead according to functional flows of air traffic, will allow airspace to be managed more efficiently and more safely and will help to prevent unnecessary holding stacks in the sky.
I am very grateful for the Commission's support and for the rapporteur's determination to appoint a European coordinator for the functional airspace blocks, because we will have problems in ensuring that the Member States really do establish these new blocks. It is important that a coordinator working on behalf of Parliament and the Commission will be able to press for these new blocks to be created.
It is also important that military airspace management is integrated into this system and that we have a genuine master plan for the single European sky, which applies and implements the technological results of the air traffic control research project SESAR. Finally, it is also important for us that the European Aviation Safety Agency is given the task of implementing the standards and management activities for airports, air traffic management and air navigation services. This organisation must be provided with the staff and equipment it needs in good time. We are very much in favour, and I hope that the Commission will support us in this, of the EASA consulting with the relevant areas of industry with regard to practical solutions in all its new activities, so that really effective solutions can be found.
on behalf of the PSE Group. - (DE) Madam President, Commissioner, I know of a song which contains the line 'There must be unlimited freedom in the sky'. This is simply not true. The European sky consists of a patchwork of 60 national control centres. This is twice as many as in the USA, but with half the amount of air traffic. In addition, military no-fly zones prevent planes from flying in a straight line from one airport to another. This is not sustainable, particularly in the light of the fact that the volume of air traffic doubles every 10 to 15 years. When the amount of traffic doubles, the safety risk increases fourfold.
This led us in 2004 to initiate the single European sky concept. Unfortunately the Council of Ministers insisted at the time that Member States should agree among themselves which airspace blocks should be created. This was a mistake, because the Member States have now wasted a great deal of time and become bogged down in issues of national competence.
Now the Parliament and a good rapporteur have put in place a regulation with clear objectives and ground rules for the introduction of these airspace blocks by 2012. This makes a contribution to safety, to climate protection and to reducing the costs of air traffic. Flights which are 50 kilometres shorter, a 12% cut in CO2 emissions, savings of EUR 3 billion for the airlines and fewer delays for passengers. In brief, I hope that this sectoral reform in the sky will finally be successful and will take us a step further.
Madam President, Commissioner, ladies and gentlemen, it is my turn to express my delight at this report on the single European sky. It is a real step forward, which many of us welcome.
These two regulations meet high expectations on the part of all the actors concerned in all the countries of the Union, since the excessive fragmentation of the current system has very costly effects and, above all, causes serious inefficiencies in terms of traffic management.
Thanks to this new European sky, aeroplanes will gradually abandon the non-linear flight paths that they are currently forced to use to follow flight paths that are more direct and consequently more efficient and, above all, cheaper for travellers.
I am genuinely delighted that this will allow a reduction in air transport's environmental impact, of course, and in its cost to the consumer.
Together with the harmonisation of safety standards, this also constitutes a very beneficial step forward. It will be able to simultaneously make air transport safer and quicker, of course, but also, and above all, less polluting and less expensive.
On behalf of the Group of the Alliance of Liberals and Democrats for Europe, I would however call on the Commission to make available financial resources, in particular, and logically the funds for the trans-European networks, but also contributions from the European Investment Bank, to finance all common flagship projects aimed at improving European air navigation.
I believe that, once again, Parliament has successfully overcome its divisions in order to go forward and provide the impetus for the Council to reach a swift agreement on this report, which is essential for European aviation and the reduction of its environmental impact. I, together with the Commissioner, am also delighted that this sends out a concrete, tangible signal to our fellow citizens.
on behalf of the UEN Group. - (LV) Thank you, Madam President. I welcome the fact that the new legislative provisions will unite air traffic management technologies and make progress towards a combined functional air space block system, thus reducing the fragmentation of European Union air traffic. As a result, more effective planning of air traffic routes will reduce fuel consumption and harmful emissions, and air transport will thus become more environmentally friendly. In relation to the discriminatory and unlawful payments, however, that Russia collects from European Union carriers for flights over Siberia, we were unfortunately not able to provide the European Commission with a mechanism that would make its position in the talks with Russia on this point adequate. In my view, however, in one way or another the European Union will have to have this mechanism at its disposal, in order to influence situations where a non-EU country discriminates against European Union carriers; the principle of such a mechanism is, in fact, none other than mutual equality, so that task remains for us to accomplish. Thank you.
on behalf of the Verts/ALE Group. - (DE) Madam President, firstly I would like to thank the rapporteur who has entered into these negotiations with a great deal of commitment and expert knowledge. These negotiations were necessary, as although the boundaries in the sky are not visible, they are clearly present. They were primarily national boundaries, which, it must be said, were based on national egoism and which have helped to prevent the unification of the European airspace.
In light of the speed of travel, the safety requirements and the huge growth in air traffic, it should have been possible to introduce these improvements much earlier, especially as the concept of airspace blocks has been under discussion and negotiation since 2004. I believe that we can now make significant progress in this area. It is not only a question of improving the flight paths, increasing passengers' comfort and improving calculability; it will also, if it is implemented effectively, result in a reduction in emissions. We urgently need this reduction in air traffic emissions, because the volume of air traffic is growing so much and because our air traffic emissions trading system has not been very effective.
The Council has opposed this right until the end. Its opposition was not as successful as it had hoped and therefore even I can vote in favour of this report.
on behalf of the IND/DEM Group. - Madam President, in this building there is an insatiable demand for power and control - levels of control which previously only the USSR would have dreamt of. EU controls that kill innovation and EU power to distort market demand, flying in the face of what the voters expect. Now even the sky is not the limit.
Under the excuse of efficiency, the EU - one of the most inefficient bureaucracies in the world - wants to control efficiency in the sky. The EU seeks to put obstacles in the way of innovation from free-marketeers such as Easyjet and Ryanair because they please the public, and we know how the EU ignores the public. The EU wants a functional air space block system coordinator: a fancy title for a dictator ruling over air traffic control, airports and also industry.
This is the same kind of over-control that eventually sent the USSR into oblivion, but all for the sake of flying whose flag? This is all about EU flag-waving. It is not to satisfy the public and has nothing to do with demand. Success depends on efficiency and meeting demand as can only be achieved in the free market - not by damaging EU controls, not with EU lack of understanding and not with EU lack of expertise as displayed in this building.
Let us resurrect efficiency by allowing the supply to feed the demand and allowing innovation. This is not the business of the EU. Please vote against.
- (IT) Madam President, Commissioner, ladies and gentlemen, I welcome the creation of the single European sky, and I am reasonably certain that it will improve efficiency and safety, and also reduce the environmental impact of aviation.
Moreover, I should like to point out that Italy has already launched 'Blue MED' with Cyprus, Greece and Malta. This is a functional airspace block that improves flight efficiency and enables costs to be reduced precisely by eliminating the fragmentation of the skies across a large section of the Mediterranean. In short, when the aim is to increase transparency - I am addressing this point to the Member who spoke before me - and types of incentive are introduced that make services more efficient, we cannot fail to say that we are satisfied.
To conclude, I also welcome the objective of optimising airport management. I therefore hope that something is done soon to improve airport passenger services which, as in the case of Rome airport, are often unsatisfactory. I would like to thank Mr Marinescu for his excellent report and the Commission for its initiative.
(DE) Madam President, both of the reports by Mr Marinescu concern improving the organisation of air traffic in Europe. We have managed to achieve a great deal in a first reading agreement, not least because of the important and successful work of the rapporteur. This is important, particularly at a time when the airline industry in Europe and worldwide is in a difficult situation.
However, we should not only be concerned about improving functionality here and now in the current crisis. We should also continue to focus on important issues from the past. These include passenger rights. Before the crisis of 11 September, we drew up a passenger regulation on the subject of denied boarding and delays, in which we deliberately used the airline industry's need for protection as our standard and not the passengers' need for protection. The airlines have blatantly exploited this in the current situation: the crisis, plus bad winter weather conditions. Their behaviour has been shameless.
My next point concerns liquids. Many things are changing in the skies at the moment, but the old regulation on liquids still remains in place. It does not make anyone safer. It provides a few people with employment in the security checks at airports. It annoys a lot of people and as has already been said, except for an alibi, it has produced no results. Mr Tajani, you and your predecessor have assured us that this ridiculous regulation will be abolished after checks have been made to show that it does not bring any additional safety benefits. We are waiting impatiently for the regulation to be abolished.
(DE) Madam President, it is not simply the case nowadays that aircraft fly across national borders. Although the people up on the right, who may not exactly be saying ridiculous things, but are hiding behind their beautiful flags, do not seem to have understood, it is the case that the European airspace is fully deregulated and in this situation it is essential that this deregulated airspace should be centrally managed, centrally monitored and centrally implemented. These two reports represent the right way of achieving this.
It is essential that flights in Europe should be better coordinated. It is also essential that the same high safety standards apply everywhere and I am convinced that the path that we are taking here is the right one. As a result of our current airspace blocks, there are too many flights, which are too long and have very circuitous routes. In addition, CO2 emissions are much too high and the airlines are subject to enormous costs. All this will be changed and improved by the regulation which we will adopt tomorrow.
I would like to take this opportunity to thank the rapporteur, Mr Marinescu, for all his excellent work. I think we have worked together to achieve something very positive for the people of Europe. That is what we are here for.
Madam President, Mr Tajani said at the beginning of the debate that this sends a good signal to Europe's citizens. I agree, and that is the purpose of our work.
I want to refer particularly to aerodromes because it is important that we bring these establishments under the umbrella of sensible European legislation. I think it is sensible, as it is protecting the citizen, and we do so by extending EASA's remit.
There are, however, a few areas where I would seek a little bit of clarification. I think it is correct that we eliminate small aerodromes just serving the recreational or leisure aspects of flying and take them outside the scope. Amendment 44 tabled by Mr Marinescu and others is important, because it changes the basis from the weight of the aircraft to the runway length of 800 m. I wonder, however, if the Commissioner or Mr Marinescu could, when summing up, give me an assurance that the definition of 'open to public use' is properly explained so that there is no ambiguity as to the actual definition of public use. Could they explain whether it means commercially viable, whether it means people buying tickets for flights, or whether it means ones to which the public can actually get access? That could be a future stumbling block which I hope could be cleared up.
Vice-President of the Commission. - (IT) Madam President, honourable Members, I am very pleased that this House has voted unanimously, or virtually unanimously, in favour of the single European sky reform. I understand that only Mr Nattrass is against it, but I do not understand why: perhaps either I have not understood, or he has not read the draft single European sky reform properly. I do not understand what the Soviet Union has to do with it: everyone is free to say what he or she wants; I do not feel nostalgic about the Soviet Union.
However, with regard to the serious points contained and raised in the debate, I should like to point out that this is a practical response that we are providing to a crisis within the air transport sector. The data supplied today by IATA are worrying. According to statements made by the Director-General, in this financial year the sector stands to lose USD 4.7 billion, or almost EUR 3.5 billion, thus performing worse than was initially expected. Its profits are set to drop by 12%.
Thus faced with a crisis of this kind, we are however capable of introducing cost-cutting standards. In all, once applied and working at full capacity, the entire reform, including SESAR, should lead to a total saving of approximately EUR 40 billion, and then the next important figure - and I think that this is close to Mrs Lichtenberger's heart - is also that of the reduction in pollution, which will be substantial.
With regard to the problem raised by Mr Zīle concerning reciprocity and overflight taxes to be imposed on all aeroplanes flying over Siberia, the issue was the subject of an agreement signed with Russia, but it has not yet been applied. We have raised the problem during several meetings with the competent transport ministers. It was also raised at the last summit the European Commission had in Moscow with Mr Putin and Mr Medvedev, and with the transport minister, with whom I met bilaterally. I do not see significant progress being made by Russia, but we shall persevere.
The principle of reciprocity, which could have been included in the text, did not receive the Council's support. Most of the Member States opposed it, and so a debate was held at the last Council of Transport Ministers. Since there was no possibility of including it, it was not included in the legislative text.
However, with regard to the issues raised by Mr Romagnoli concerning the airports in the city of Rome, I can say that, as usual, checks are always performed by the European Commission. I can say that, as regards the application of the regulation safeguarding passengers with reduced mobility, Fiumicino and Ciampino airports can be held up as examples because they applied the Community regulation earlier than other airports, so much so that I even presented the new regulation at the end of July last year at Fiumicino airport.
This does not mean that we should rest on our laurels: I am thinking of the scandalous business of the 42 million items of luggage that are mishandled across the world, of the 1 million suitcases or bags that are lost. Faced with this data I have launched an inquiry by the Directorate-General for Energy and Transport. I have allowed one month for answers to be obtained from all the competent organisations, and if these answers confirm the data supplied and featured in the press, I shall set about proposing a reform of the existing regulation, which I consider to be slightly weak as regards passenger protection. I am thinking of perhaps entrusting some national bodies with the task of checking that the Community regulation is applied.
My attention is certainly focused on the 'passenger rights' issue, and so I wish to reassure you, in response to the question put by Mr Romagnoli, and to reassure Parliament as a whole, as well as to confirm my ongoing commitment to try to safeguard passenger rights even more. It is no coincidence that, following the regulation submitted and approved on air transport, regulations on maritime transport and bus transport are being discussed.
I would also say to Mr Evans that the criteria taken into consideration are the commercial value of airports and runway length, to which he referred. The definition to which he refers has been somewhat superseded by the criteria listed.
I believe I can once again thank you and insist on the matter of air transport safety which, with this reform, will be even stronger, even though I am convinced that flying in European skies today is safe, but there are never any limits where safety is concerned. We must always do more, and therefore in all of these sectors in which it is possible to strengthen transport safety I will see through my commitment in full, and I will try to submit proposals to Parliament and the Council that really show EU citizens that the European institutions are there to help them.
To conclude, I am grateful to you once again. I am grateful to Mr Marinescu, but I wish to thank all the Members, all the coordinators, all the elected representatives who have taken the floor during this debate, because we could not have done without such a strong commitment from Parliament - which has shown on this occasion that it does not want to waste any time - to intervene in practice on issues that directly affect EU citizens, a commitment that it has made alongside the Commission. I am also grateful to the European Commission services, which have done so much, and I am pleased that during the speeches someone thanked the services, also, for their cooperation.
Together, we have also all been able to make the aeronautical industry realise that the institutions are capable - I repeat and I stress - of tackling a difficult crisis. I believe that the people of Europe, the world of enterprise do not expect across-the-board aid or mere legislative measures from us, but need to be shown that the institutions are capable of being there, are capable of supporting the citizens, entrepreneurs and all those who are committed to tackling this crisis. They need to feel that the institutions are capable of standing by them and of supporting them in overcoming together this difficult period for the European economy, which will survive - and I am deeply convinced of this - by implementing serious and precise rules that apply to everyone.
The lack of rules and existence of weak rules has given rise to the financial and economic crisis. We Europeans, who identify ourselves as part of a civilisation that is the fruit of Roman law and the Napoleonic code, which is based on rules and on respect for rules, are convinced that, thanks to these rules, we will be able to overcome the present difficulties and, above all, we will increasingly be able to have a system that is capable of being free but also of withstanding financial and economic difficulties.
I thank you once again for your great commitment. I am pleased to be able to take part in and share this important political moment with you.
rapporteur. - (RO) Just some brief replies.
On the subject of Eurocontrol, the reform process has started so that new responsibilities can be received. On the subject of the 'owner of the air', I think that the happiest organisations after the approval of this report will be the airlines, including Ryanair.
On the subject of 'public use', this is the description which excludes even airports for air clubs or airports for pleasure flying. This is the reason why we wanted to remove these airports from the regulation, so as not to complicate matters further.
I would also like to thank you for the positive feedback you have given on my efforts. I think, however, that I could not have done this job alone, in any way at all. This is why I would like to thank sincerely the rapporteurs from the other political groups, Mr Stockmann, Mr Leichtfried, Mr Degutis, Mr Zile and Mrs Lichtenberger for the special contributions they made to this dossier, as well as for the support they gave me during the negotiations with the Council.
I also want to point out that the majority of the suggestions in the amendments submitted for the plenary session by Mr Kohlíček and Mr Markov already feature in the compromise reached with the Council.
Commissioner, I would like to congratulate you on this success. I hope that it will be ratified tomorrow by the vote in Parliament and by the Council vote at the end of this month.
I would like to thank the Commission's team of experts which worked alongside us to produce this agreement. I also thank the French Presidency and Czech Presidency for their efforts, especially Thierry Boutsen and Vera Zazvorkova.
The joint debate is closed.
The vote will take place tomorrow (Wednesday, 25 March 2009).
Written statements (Rule 142)
in writing. - (LT) Although the current European air transport system is considered to be very safe, the rapid increase in the volume of transport will probably pose new challenges in the area of safety. Therefore, we must take action at Community level so that the level of safety is maintained, or perhaps even raised, in the future. The most important thing is to renew and make uniform standards in those segments which are not yet regulated by EU legislation (and which for that reason are characterised by regulatory fragmentation and a lack of enforcement), in order to integrate them into the single approach. This is especially characteristic of two elements of the air transport chain, which are considered very important from a safety point of view, as potentially they represent the area of highest risk.
A compromise has been reached between the Council and Parliament, allowing these two dossiers to be concluded at first reading.
I am delighted with this agreement, which is an important step in the creation of a single European sky.
This will allow important improvements to be achieved in terms of flight times, fuel consumption, travel costs and CO2 emissions.
While the first regulation emphasises the performance and the modernisation of the European aeronautical system, the second highlights the demands for safety and ensures that this important development in the management of air traffic in Europe will not take place to the detriment of the safety of aeroplanes and their passengers.
Parliament fought for these two texts, which are highly complementary, to be voted on together, and I am pleased that our institution was able to convince the Council on that point.
Member States, airlines and passengers: they are all beneficiaries of these new rules, which will prepare air transport for the decades ahead.
Thank you for your attention.
in writing. - When creating aviation policy, safety must always be our primary concern. I commend the aims of this report to make aviation safer and more efficient for all involved.
Though we must take all steps to improve safety, we must help airports and air traffic authorities to comply. The development of a unified regulatory framework and the implementation of new technology will be expensive. Regional airports may find it very hard to sustain the added costs of updating their systems.
Shannon Airport in the west of Ireland provides air traffic control for a large area of the North Atlantic. However, as an airport which has lost many routes in the last decade, it may not have the funds for improvements. In the present economic environment it will not be easy to borrow for new equipment and training. To pass these costs on to the consumer may be a case of diminishing returns.
I would suggest that, in order to ensure we make this transition to safer air travel, the Commission ring fence funds to assist the process.
(The sitting was suspended at 20.00 and resumed at 21.00)